Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158852(71)                                                                                            Stephen J. Markman
  158856(69)                                                                                                 Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DETROIT ALLIANCE AGAINST THE RAIN                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
  TAX, DETROIT IRON & METAL COMPANY,
  AMERICAN IRON & METAL COMPANY,
  MCNICHOLS SCRAP IRON & METAL
  COMPANY, MONIER KHALIL LIVING
  TRUST, and BAGLEY PROPERTIES, LLC,
             Plaintiffs-Appellants,
  v                                                                 SC: 158852
                                                                    COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWAGE DEPARTMENT, and DETROIT
  BOARD OF WATER COMMISSIONERS,
             Defendants-Appellees.
  ___________________________________________
  NICOLA BINNS, JAYNE CARVER, SUSAN
  MCDONALD, GOAT YARD, LLC, and END
  OF THE ROAD MINISTRIES, LLC,
            Plaintiffs-Appellants,
  v                                                                 SC: 158856
                                                                    COA: 337609
  CITY OF DETROIT, CITY OF DETROIT WATER
  AND SEWAGE DEPARTMENT, DETROIT
  BOARD OF WATER COMMISSIONERS, and
  GREAT LAKES WATER AUTHORITY,
             Defendants-Appellees.
  ___________________________________________/

        On order of the Chief Justice, the motion of Trappers Properties et al. to participate
  as amicus curiae and to file a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted within 21 days of the date of this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 20, 2019

                                                                               Clerk